Citation Nr: 1444388	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for chronic strain of the lumbosacral spine (a lumbar spine disability) for the period on appeal prior to July 3, 2012.

2.  Entitlement to a rating in excess of 10 percent for chronic strain of the lumbosacral spine (a lumbar spine disability) from July 3, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to July 1980 and October 1981 to June 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2012 at which time the issue of the Veteran's entitlement to an increased rating for a lumbar spine disability was remanded for further development.  In compliance with the remand, VA requested that the Veteran authorize VA to obtain any additional pertinent treatment records not currently of record; provided an adequate examination of the Veteran's spine; and readjudicated the appeal.  Review of the record reveals that there has been substantial compliance with the remand directives and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of the Veteran's to an extraschedular rating for his back disability and to  to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal prior to July 3, 2012, the Veteran's lumbar spine disability was productive of flexion to 85 degrees, pain, stiffness, tenderness, and degenerative disc disease (DDD), but was not productive of flexion limited to 60 degrees or less, a combined range of motion (ROM) of the thoracolumbar spine that was not greater than 120 degrees, muscle spasm or guarding, ankylosis, or incapacitating episodes.

2.  For the period from July 3, 2012, the Veteran's lumbar spine disability has been productive of symptoms such as flexion limited to 30 degrees, but has not been productive of ankylosis or incapacitating episodes.

CONCLUSIONS OF LAW

1.  For the period on appeal prior to July 3, 2012, the criteria for an initial disability rating of 10 percent for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).

2.  For the period from July 3, 2012, the criteria for a disability rating of 40 percent for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letters sent in January 2005, November 2006, and June 2008.

With regard to VA's duty to assist in the development of a claim, VA associated the Veteran's VA treatment records and private treatment records with his claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  There are no additional records that were identified by the Veteran that have not been associated with the claims file.  Also pursuant to VA's duty to assist, VA provided examinations and obtained medical opinions concerning the nature and severity of the Veteran's lumbar spine disability in October 2005, April 2008, and July 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the examinations are adequate as the examiners reviewed the relevant medical history, performed thorough clinical evaluations, and provided a clear picture of the severity of the Veteran's lumbar spine disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The RO granted service connection for chronic strain of the lumbosacral spine in a December 1995 rating decision and assigned a noncompensable rating, effective July 1, 1995.  The Veteran neither expressed disagreement with the December 1995 rating decision nor was any relevant new and material evidence received by VA within one year of that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  As such, the December 1995 rating decision became final.  In January 2005, he filed this claim for increased compensation.  The RO continued the noncompensable rating in an October 2005 rating decision, but subsequently granted a 10 percent rating, effective July 3, 2012, in a December 2012 rating decision.  Thus, the issues presented on appeal are the Veteran's entitlement to: (1) a compensable rating for the period on appeal prior to July 3, 2012; and (2) a rating in excess of 10 percent for the period from July 3, 2012.

The Board notes here that the effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  Thus, the Board will assess whether the evidence shows an ascertainable increase in disability from January 2004.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different DCs, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different DCs are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm or guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined ROM of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined ROM refers to the sum of the ROM of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  Id. 

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, the November 2004 report of an MRI of the lumbar spine documents a finding of mild lumbar scoliosis and straightening of the normal lumbar lordosis.  The report also indicates that disc degeneration, mild acquired central canal stenosis, bilateral foraminal stenosis secondary to disc bulging, and mild degenerative facet arthropathy were demonstrated.

In a January 2005 letter, non-VA physician Dr. W.B. reported that the Veteran suffers from DDD and degenerative joint disease (DJD) of the lumbar spine and experiences severe pain in his back and legs.  Also with regard to the Veteran's legs, Dr. W.B. reported that the Veteran has been diagnosed with mild venous insufficiency with lymphedema, which most likely developed due to a December 2000 motor vehicle accident.  A January 2005 note by Dr. W.B. documents a diagnosis of neuropathy of the bilateral upper extremities (arms) by way of neurophysiology studies.  The clinician also cited to several previous studies that were negative for arthritic changes or other abnormalities.

During an October 2005 examination, a VA clinician noted that radiographic studies showed DDD of the lumbar spine in addition to spondylosis, but that these conditions are less likely as not due to the Veteran's history of chronic lumbar strain, as the Veteran experienced traumatic injury to his lumbar spine due to his December 2000 motor vehicle accident and there is no medical literature to support a relationship between chronic lumbar spine strain and the development of spondylosis or DDD.

The following ROM values were recorded during the October 2005 examination: forward flexion to 90 degrees on baseline with painful motion at 85 degrees upon repetitive use testing, extension to 25 degrees on baseline and after repetitive use testing, left lateral flexion to 30 degrees on baseline and after repetitive use testing, and bilateral lateral rotation to 30 degrees on baseline and after repetitive use testing.  Physical examination revealed normal curvature of the spine and there was no evidence of muscle spasm, guarding of movement, weakness, fatigue, lack of endurance, or tenderness upon examination.  Lasegue's sign, which is an indicator of sciatic nerve involvement, was negative bilaterally.  The Veteran demonstrated diffuse decreased sensory function that is associated with significant bilateral lower extremity edema, but the examiner noted that the sensory dysfunction did not fit a dermatomal pattern and was not consistent with radiculopathy.

The October 2005 examiner noted the Veteran's report of flare-ups, but could not comment on the degree to which his flare-ups affected his ROM, if at all, as it would have been speculative.  The Veteran reported making infrequent use of a lumbar spine support brace and denied a history of falls, incapacitating episodes, that his disability has had an adverse effect on his activities of daily living, numbness, weakness, bladder complaints, and bowel complaints.  He did report, however, that he experienced stiffness.  The Veteran also reported that he was unemployed at the time and unable to maintain former employment.

The report of an April 2008 VA examination indicates that imaging studies were negative for fracture or gross malalignment, but showed mild disc space narrowing with endplate degenerative change and degenerative change involving the lower apophyseal joints.  The report indicates that the Veteran had a history of chronic low back pain without radiation to the lower extremities and examination of the lumbar spine showed mild diffuse tenderness without paraspinal spasm.  He was negative for ankylosis, was not unsteady, and did not use an assistive device.  ROM testing showed flexion to 85 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 40 degrees.  There was no objective evidence of pain on motion and no evidence of weakened movement, excessive fatigability, or incoordination.  There was no evidence that these symptoms further limited the Veteran's ROM during flare-ups or after repetitive use.  The Veteran's neurological examination, which included testing of sensory, motor, and deep tendon reflex testing, was normal.
  
During another April 2008 examination, which was conducted to evaluate his esophagus and hernia, the Veteran reported that he left his job in 2001 due to health problems.  During a March 2010 VA examination, the Veteran stated specifically that he is not working due to problems with his back, knees, diabetes, and left ankle.

June 2008, June 2009, and November 2009 treatment records from non-VA facilities indicate that the Veteran demonstrated mild DDD and that his condition progressed slightly.  The examining clinicians reported that neither spinal cord impingement, spinal canal compromise, nor significant foraminal compromise were shown by MRI.  Notably, the June 2009 MRI report documents a clinician's impression that the Veteran's lumbar spine was "essentially normal" at that time.

VA treatment records dated January 2012 document worsening back pain and the Veteran's report that he experiences pain with activity and forward bending.  An MRI of the lumbar spine failed to reveal significant disc herniation, but showed disc edema and dessication.  The reporting clinician documented an impression of very mild degenerative changes of the lumbar spine without significant associated spinal canal or neural foraminal narrowing.

The report of the Veteran's July 2012 VA examination documents that imaging studies show arthritis of the lumbar spine.  The examination report indicates that the Veteran did not report having flare-ups that affect the function of his lumbar spine.  ROM testing revealed flexion to 80 degrees with objective evidence of painful motion at 30 degrees, extension to 15 degrees with no objective evidence of painful motion, right lateral flexion to 25 degrees with no objective evidence of painful motion, left lateral flexion to 25 degrees with no objective evidence of painful motion, right lateral rotation to 25 degrees with no objective evidence of painful motion, and left lateral rotation to 25 degrees with no objective evidence of painful motion.  After repetitive use testing, the Veteran's ROM was unchanged with the exception that his flexion was limited to 75 degrees.

In finding that the Veteran experienced functional loss or impairment, generally, the examiner noted that the Veteran demonstrated less movement than normal and pain on movement after repetitive use, but did not find weakness, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability, or disturbance of locomotion, among other findings.  The examiner concluded that the Veteran did not demonstrate guarding or muscle spasm of the lumbar spine.  Further examination revealed normal reflexes and sensory examination.  A negative straight leg raising test indicates that the Veteran was negative for radiculopathy and the examiner reported that the Veteran did not have radicular pain or any other signs due to radiculopathy.  Importantly, the examiner also reported that the Veteran does not have any other neurologic abnormalities or findings related to his lumbar spine disability, to include bowel and bladder problems.  In addition, the Veteran was negative for IVDS of the lumbar spine and vertebral fracture.  The July 2012 examiner noted that the Veteran's lumbar spine condition has not affected his ability to work.

In a non-VA treatment record that appears to document a clinician's findings during a June 2013 evaluation, positive swelling, restricted ROM to forward flexion and extension, midline tenderness, and tenderness over the paralumbar musculature were noted.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula. 

For the period on appeal prior to July 3, 2012, the orthopedic manifestations of the Veteran's lumbar spine disability included pain, stiffness, tenderness, DDD, and limitation of the Veteran's ROM.  Because the October 2005 examination report shows that there was objective evidence of painful motion at 85 degrees, the Board finds that a rating of 10 percent for limitation of motion is warranted for the period on appeal prior to July 3, 2012.  Burton.

The Board finds that a rating in excess of 10 percent is not warranted for the orthopedic manifestations of the Veteran's lumbar spine disability because he has not demonstrated flexion limited to 60 degrees or less, a combined ROM of the thoracolumbar spine that is not greater than 120 degrees, muscle spasm or guarding, or ankylosis.  The Board notes here that the report of the Veteran's November 2004 MRI indicates that the Veteran demonstrated mild lumbar scoliosis and straightening of the normal lumbar lordosis, but notes that these manifestations were not attributed to severe muscle spasm or guarding, as required by the schedular criteria, and the October 2005 examination report documents normal curvature of the spine.  

For the period on appeal from July 3, 2012, the Board notes again that it must consider the Veteran's functional loss due to pain under DeLuca.  The July 2012 examination report indicates that the Veteran demonstrated functional loss and/or impairment during ROM testing and shows that the Veteran demonstrated flexion to 80 degrees with objective evidence of painful motion at 30 degrees.  The Board finds, therefore, that a rating of 40 percent is warranted for this period.  As there is no evidence of ankylosis, a higher rating is not warranted.

As to neurologic manifestations, the evidence fails to show that the Veteran has experienced any neurologic abnormalities related to his service-connected lumbar spine disability.  The Board notes that a January 2005 treatment record from non-VA physician Dr. W.B. indicates that neuropathy of the bilateral upper extremities have been shown, but the totality of the evidence of record, which includes multiple medical opinions that are based on studies that were conducted more recently than 2005, indicates that he is negative for any associated neurologic abnormality.  Thus, the Board finds that the evidence fails to show that the Veteran has experienced neurologic abnormality due to his lumbar spine disability and it need not consider whether separate ratings for any neurologic manifestations are warranted.

Overall, the Board finds that a rating of 10 percent is warranted for the period prior to July 3, 2012, and a rating of 40 percent is warranted for the period from July 3, 2012.  The preponderance of the evidence is against any higher ratings.  


ORDER

For the period on appeal prior to July 3, 2012, an initial disability rating of 10 percent for a lumbar spine disability is granted, subject to the law and regulations governing payment of monetary benefits.

For the period from July 3, 2012, a disability rating of 40 percent for a lumbar spine disability is granted, subject to the law and regulations governing payment of monetary benefits.  

REMAND

Although the VA examiner who conducted the Veteran's July 2012 examination noted that the Veteran's lumbar spine condition has not affected the Veteran's ability to work, the Board notes that, during April 2008 and March 2010 examinations, the Veteran reported that his health problems have affected his ability to work.  Further, because the issue of entitlement to a TDIU is part of his claim for a higher rating and his statements raise the issue regarding the extent to which the Veteran's service-connected disabilities have prevented him from working, this issue must be addressed on remand.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this regard, the Board observes that in May 2014 the Veteran filed claims seeking service connection for a neck disability, a disorder of the arteries of the neck, right and left shoulder disability, vertigo, and right knee and left knee disability as well as a claim for a higher rating for his left ankle disability.  As the resolution of these claims directly impacts the consideration of the Veteran's TDIU claim, these issues are remanded for development and initial RO consideration.  38 U.S.C.A. § 5103A(g) (West 2002).

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Board finds that a remand is warranted so that the issue of whether the Veteran is entitled to an extraschedular rating for his lumbar spine disability, alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of all of his service-connected disabilities may be considered in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate claims of service connection for neck disability, a disorder of the arteries of the neck, right and left shoulder disability, vertigo, and right knee and left knee disability as well as a claim for a higher rating for his left ankle disability as well as for a TDIU and his and VA's duties in obtaining that evidence.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service symptoms of neck disability, a disorder of the arteries of the neck, right and left shoulder disability, vertigo, and right knee and left knee disability as well as the nature and severity of his left ankle disability and the impact of his service-connected disability on his ability to obtain and retain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Afford the Veteran a VA examination to determine whether it is at least as likely as not that the Veteran has a neck disability, a disorder of the arteries of the neck, right and left shoulder disability, vertigo, and right knee and left knee disability is related to or had its onset in service, as well as to the nature and severity of his left ankle disability.  All findings and conclusions should be set forth in a legible report.

4.  After the above development has been completed, VA must provide an examination and obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

Specifically, the examiner is asked to comment as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of: (1) chronic strain of the lumbosacral spine (lumbar spine disability); (2) DJD of the left ankle with ligament tear and fractured ankle; (3) right shoulder spur formation; (4) right third finger chip fracture with arthritis; (5) umbilical hernia; (6) hiatal hernia; (7) second degree burn scars of the bilateral forearms; (8) status post open reduction/internal fixation of the left ankle; and (9) surgical scars of the left ankle.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Thereafter, the RO should consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.

6.  Then adjudicate the Veteran's claims of service connection for neck disability, a disorder of the arteries of the neck, right and left shoulder disability, vertigo, and right knee and left knee disability, his claim seeking a higher rating for his left ankle disability, the extraschedular aspect of his back disability claim and whether entitlement to a TDIU is warranted.  

If any benefits sought are not granted, provide the Veteran and his representative with a statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


